ITEMID: 001-71692
LANGUAGEISOCODE: ENG
RESPONDENT: UKR
BRANCH: ADMISSIBILITY
DATE: 2005
DOCNAME: KUKTA v. UKRAINE
IMPORTANCE: 4
CONCLUSION: Inadmissible
TEXT: The applicant, Mr Petr Petrovich Kukta, is a Ukrainian national who was born in 1959 and lives in Dniprodzerzhynsk.
The facts of the case, as submitted by the parties, may be summarised as follows.
On 5 October 2001 the Zavodskyi District Court of Dniprodzerzhynsk ordered the Elektrotekhservice Collective Enterprise, a private company, to pay the applicant UAH 2,623.92 in salary arrears and compensation for pecuniary and non-pecuniary damage.
On 7 November 2001 the Zavodskyi District Bailiffs’ Service of Dniprodzerzhynsk instituted enforcement proceedings.
On 1 March 2003 the applicant was paid UAH 1,623.92.
On 7 October 2004 the Bailiffs’ Service terminated the enforcement proceedings in view of the debtor’s lack of funds. The applicant did not challenge that decision before the domestic courts.
The judgment of 5 October 2001 remains partially unenforced (UAH 1,000).
In February 2003 the applicant lodged with the Zavodskyi District Court of Dniprodzerzhynsk two separate defamation claims against the newspapers “Litsa” and “Dneprovskaya Pravda”, and a journalist Mrs Z. The applicant sought refutation of the information contained in two articles published by the defendants and compensation for non-pecuniary damage.
The applicant failed to provide any further information as to the outcome of these proceedings.
